NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    FED. R. APP. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued March 3, 2009
                                   Decided March 4, 2009

                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 08‐2789

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 08 CR 4
MIGUEL MATA,
     Defendant‐Appellant.                           Rudolph T. Randa,
                                                    Chief Judge.

                                         O R D E R

        Miguel Mata, a Mexican citizen, pleaded guilty to illegally reentering the United
States after previously being removed for committing an aggravated felony.  The district
court sentenced him to 46 months’ imprisonment, the low end of the guidelines range. 
Mata seeks a remand for resentencing, arguing that the district court impermissibly
presumed that a within‐guidelines sentence was reasonable.  Because the sentencing
transcript reveals that the district court judge chose a sentence he believed was appropriate
in light of the 18 U.S.C. § 3553(a) factors and did not place undue weight on the guidelines,
we affirm.
No. 08‐2789                                                                               Page 2

        Mata was removed from the United States in August 2006 following a drug‐
trafficking conviction.  But he returned, and when a drunk‐driving arrest in December 2007
brought him to the attention of the immigration authorities, he pleaded guilty to illegal
reentry.  See 8 U.S.C. § 1326(a), (b)(2).  The probation officer calculated an adjusted offense
level of 21 which, combined with Mata’s criminal history category of III, yielded an
imprisonment range of 46 to 57 months.  

        At sentencing the government recommended a sentence at the low end of the
guidelines range, while Mata requested a sentence of 24 months.  Mata argued that he
deserved a below‐guidelines sentence because he had returned to the United States only to
help his wife, a U.S. citizen who suffers from kidney disease, care for their four children,
who are also U.S. citizens.  He also argued that his criminal history category was overstated,
and asked the court to consider the effect his deportable status would have on his prison
sentence, specifically that he would be classified at a higher security level and would be
ineligible to complete his sentence at a halfway house.  Finally, Mata argued that his stable
employment history counseled in favor of a below‐guidelines sentence.   

          After noting that a district court “isn’t bound by the Sentencing Guidelines anymore,
obviously,” the court addressed the 18 U.S.C. § 3553(a) sentencing factors.  With respect to
the nature and circumstances of the offense, the court noted that Mata had returned to the
United States within just 16 months of being removed, and had been caught driving with a
blood alcohol level of 0.18.  The court also considered the serious nature of Mata’s drug‐
trafficking conviction, which involved “drug scales, cash, and weapons.”  Finally, the court
acknowledged Mata’s positive characteristics, including his employment history and close
familial ties.  After weighing the various factors, the court concluded, “the range established
by the guidelines is not one which is overcome by the Court’s just conducted analysis.  In
fact, it is supported by it.  So the court is going to impose a sentence of 46 months.” 

        Mata’s sole argument on appeal is that the district court impermissibly presumed
that a within‐guidelines sentence would be reasonable.  His argument rests exclusively on
the district judge’s statement that “the range established by the guidelines is not one which
is overcome by” the § 3553(a) factors.  Mata contends that this comment demonstrates that
the district court imposed a burden on him to rebut the presumptive reasonableness of a
guidelines sentence and found that he had not met the burden.

       Whether the district court followed proper sentencing procedure is a question of law
we review de novo.  United States v. Mendoza, 510 F.3d 749, 754 (7th Cir. 2007).   Although an
appellate court may presume that a within‐guidelines sentence is reasonable, a district court
may not.  Rita v. United States, 127 S. Ct. 2456, 2465 (2007); United States v. Rollins, 544 F.3d
820, 839 (7th Cir. 2008).  Instead, the district court must “calculate the advisory sentencing
No. 08‐2789                                                                                 Page 3

guideline range accurately, so that [it] can derive whatever insight the guidelines have to
offer,” but, ultimately, craft a sentence based on 18 U.S.C. § 3553(a), “without any thumb on
the scale favoring a guideline sentence.”  United States v. Sachsenmaier, 491 F.3d 680, 685 (7th
Cir. 2007). 

        We have remanded numerous cases for resentencing when the district judge’s
comments suggested that a within‐guidelines sentence is presumptively reasonable.  See,
e.g., United States v. Schmitt, 495 F.3d 860, 864‐66 (7th Cir. 2007) (vacating sentence where
district judge opined that “‘there is a growing attitude . . . that sentences within the
guidelines are presumptively correct’” and that judges could not depart from the guidelines
without “‘very, very cogent reasons’”); United States v. Griffin, 493 F.3d 856, 868 (7th Cir.
2007) (vacating sentence where district judge stated that defendant had the burden “‘to
overcome the rebuttable presumption that a guideline sentence is appropriate’”).  In
contrast, however, we have noted that it would be “unobjectionable” for a district judge to
say that “in light of the discretion he now possesses under Booker and Rita, he was electing
to impose a guideline sentence in this particular case unless the defendant could persuade
him otherwise.”  Schmitt, 495 F.3d at 865 (emphasis added); see also United States v. King, 541
F.3d 1143, 1145 (5th Cir. 2008) (noting that statements by a district court that “there is no
reason not to apply a Guidelines sentence” are permissible).

      Here, the district court never indicated that it presumed the guidelines were
reasonable or believed it was otherwise constrained to follow them.  The court noted that it
was no longer bound by the guidelines, and explained that it would:

       proceed in the usual fashion, taking into account the guidelines that are
       established by the facts in the presentence report, and then look at the factors
       under 18 United States Code Section 3553, which directs the Court to impose
       a sentence not more than necessary to achieve the objectives of that section . . .
       . 

After hearing arguments from Mata and the government, the court addressed the nature
and circumstances of the offense, see 18 U.S.C. § 3553(a)(1), noting that although Mata’s
crime was not “extremely serious,” he had committed it within 16 months of being removed
for a drug‐trafficking conviction, and had been caught because he was driving while
heavily intoxicated.  The court considered the personal characteristics that Mata had
pointed to, including his work history and familial ties, but also considered the seriousness
of his previous drug offense.  The court then weighed all these factors against the goals of
sentencing, see 18 U.S.C. § 3553(a)(2), and decided to impose a within‐guidelines sentence. 
        The single comment that Mata highlights—that “the range established by the
guidelines is not one which is overcome by the Court’s [§ 3553] analysis”—does not indicate
No. 08‐2789                                                                               Page 4

that the district court presumed all guidelines sentences to be reasonable.  Instead, it reflects
the judge’s awareness that he had discretion to sentence outside the guidelines but chose
not to because his analysis of the § 3553(a) factors persuaded him that a guidelines sentence
was appropriate for Mata.  This approach is “unobjectionable.”  See Schmitt, 495 F.3d at 865. 

                                                                                  AFFIRMED.